internal_revenue_service number release date index number ------------------------------- -------------------------- --------------------------------------------- -------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-145159-10 date date legend company managing member bank a bank b date state figure a figure b figure c figure d x y --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------ ------------------------- ------------------------- -------------------------- ----------------- ------------- ------------------------------------ ------------------------------------ ------------------------------------ ----------------------------------- ---- ---- dear --------------- this is in response to the letter submitted by your authorized representative requesting rulings on the application of certain sections of the internal_revenue_code the code to a transaction among the company the managing member bank a and bank b plr-145159-10 parties facts the company is a limited_liability_company that was initially formed by the managing member in date under the laws of state the company is governed by a limited_liability_company agreement the agreement and it is taxable as a partnership for federal_income_tax purposes the company currently has three member-partners bank a bank b and the managing member bank a is a national bank bank b is regulated as a financial holding_company by the federal reserve board the managing member designed and created the transaction that is the subject of the ruling_request the managing member is in the business of providing audit reconciliation placement and advisory services to banks in connection with bank owned life_insurance boli plans transaction background bank a and bank b collectively the banks own life_insurance policies on the lives of current and former employees policies and each a policy which were acquired from various u s life_insurance_companies issuers and each an issuer as an investment to finance various employee_benefits including general welfare and non- qualified executive compensation plans some of the banks’ policies are general account life_insurance policies general account boli which means that the policies are obligations of the issuer’ general account and typically this kind of policy provides for the crediting of interest on policy cash values at the rate or rates periodically declared by the issuer the interest crediting rate cannot be set below a statutory minimum guaranteed rate some of the banks’ policies are separate_account life_insurance policies separate_account boli which means that the policies are variable life_insurance policies under which assets used to support the policy are held in one or more life_insurance_company separate_accounts under a separate_account boli policy contract cash values and death_benefits fluctuate with the performance of the underlying assets in the separate_account s plr-145159-10 the banks claim deductions for interest_expense incurred on indebtedness that is unrelated to the purchase and holding of the policies unrelated interest_expense transfer of boli policies to company the banks will transfer some of their respective general account boli and separate_account boli to the company the transferred policies will cover both current and former employees of the banks in the future it is intended that other banking institutions also transfer policies to the company and become members of the company under the agreement the policies and any future policies transferred to the company must meet certain requirements the date of the transfer to the company must be at least five years after the date the policy was originally issued and the insured under the policy must have been provided notice of the coverage and consented in writing the banks must also make certain representations to the company these include a representation that a bank will not use the transfer of the policies to the company as the basis for increasing the investment in boli policies permitted under bank regulatory rules governing bank investments in boli the banks will transfer the policies to the company solely in exchange for membership interests therein which are partnership interests for federal tax purposes and the banks will become members of the company only banks will be permitted to transfer property to the company and become members it is anticipated and intended that a number of other banks will participate in the company and transfer boli policies to it in that event the relative membership percentages of bank a and bank b will be reduced as policies from other banks are contributed to the company such that it is likely that no member of the company would have a membership percentage in excess of percent in the transfer the company will acquire all ownership rights in the policies and will be listed as the owner and beneficiary of the policies on the books_and_records of the issuers immediately_after_the_transfer of the policies in exchange for membership interests each bank will possess a stated percentage interest in the total capital and profits of the llc at that time bank a will transfer policies with an aggregate cash_surrender_value net of any applicable surrender charges of figure a and an aggregate face_amount of figure b bank b will transfer policies with an aggregate cash_surrender_value net of any applicable surrender charges of figure c and an aggregate face_amount of figure d based on this bank a will receive an approximate interest in the capital and profits of company of x percent which is in excess of percent and bank b will receive an approximate interest of y percent which is less than percent in the capital and profits of the company the identity of the specific policies that will plr-145159-10 be transferred to the company and their specific face amounts will be determined immediately before the transfer based on market conditions and other factors at the time of the transfer company operations the company will be managed by a management committee the management committee which in turn will appoint a managing member the managing member who will have specialized expertise in the management of boli the managing member and the management committee will manage the policies for the benefit of the members as part of this responsibility the managing member and the management committee will assess how contract values should be allocated and reallocated among available separate_account investment options in the case of separate_account boli in addition the managing member and the management committee will review all of the policies and determine whether any or all should be disposed of or replaced if the managing member and management committee decide to replace policies with new life_insurance policies they will select a suitable issuing life_insurance_company or companies and negotiate the terms of the new policies with the issuing life_insurance_company on behalf of the members the banks and the company anticipate that the management committee will likely act to replace a substantial portion of the policies perhaps even all of the policies with new policies any decision about whether to retain or replace a particular policy will be made by the management committee after its transfer to the company the managing member and management committee will also administer the company's policies tracking rates of return and undertaking necessary recordkeeping and monitoring of the contracts periodic reports will be issued to the banks all profits and losses of the company will be allocated pro_rata among its member banks thus when an insured under a policy dies the death_benefit would be collected by the company and distributed to the banks in accordance with their then current percentage interest in the capital and profits of the company their membership percentage membership interests in the company will not be redeemable and will not be transferable without the consent of the managing member which ordinarily will not be given except in rare and extraordinary circumstances if a transfer is authorized the transferee must be a banking institution it is conceivable that the company could incur interest_expense on indebtedness that is unrelated to the acquisition and holding of policies company unrelated interest_expense although it is not anticipated that the company will borrow any material amount of money plr-145159-10 purpose of the transaction the purpose of the transaction is to provide banks with a more effective centralized way to manage policies and where appropriate to negotiate the terms of new policies ie via exchange or renegotiate the terms of existing boll holdings additional representations the company makes the following additional representations the policies constitute and have always constituted life_insurance for federal_income_tax purposes separate_account boll policies are variable_contracts within the meaning of sec_817 and the segregated_asset accounts on which such policies are based have at all times been adequately diversified within the meaning of sec_817 and the regulations thereunder the policies at issuance and upon transfer to the company meet all applicable state insurable interest laws an exchange of a policy by the company for a new policy in a sec_1035 exchange will comply with any applicable state insurable interest laws at the time of a transfer to the company each policy is a life_insurance_policy described in sec_264 bank a’s capital and profits interest in the company will exceed percent until additional banking institutions join the company bank b’s capital and profits interest in the company will be less than percent the company is engaged in a trade_or_business for federal_income_tax purposes the company is not characterized as a regulated_investment_company ric or real_estate_investment_trust reit under the internal_revenue_code the code or under the investment_company act of the act plr-145159-10 requested rulings company requests the following rulings the transfer of the policies to the company would not be treated as a transfer to an investment_company within the meaning of sec_351 if the company were incorporated a member's allocable share of company unrelated interest_expense to the extent allocated to unborrowed cash values of policies held by the company may not be deductible by such member pursuant to sec_264 under the aggregation rule in sec_264 bank a and the company will be treated as taxpayer while bank b and the company will not be treated as taxpayer deductions for a portion of bank a's unrelated interest_expense may be disallowed under sec_264 deductions for bank b’s unrelated interest_expense will not be disallowed under sec_264 on account of the company holding policies with unborrowed policy cash values any policy held by the company under which the company is the beneficiary a will not constitute an employer-owned_life_insurance_contract within the meaning of sec_101 if the policy covers the life of an insured who on the date the policy is issued is an employee of bank b and not the company b will constitute an employer-owned_life_insurance_contract within the meaning of sec_101 if the policy covers the life of an insured who on the date the policy is issued is i an employee of the company or ii an employee of bank a ruling_request law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership plr-145159-10 sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated a transfer of property is a transfer to an investment_company if i it is a transfer to a ric reit or a corporation more than percent of the value of whose assets is held for investment and is stock and securities the transferee test and ii the transfer results directly or indirectly in diversification the diversification test the transferee test and diversification test are independent and both must be satisfied in order for a transfer to be considered a transfer to an investment_company in this case the transferee test will not be satisfied if the only assets other than minimum cash of the transferee are the policies therefore the transfer of the policies to the company will not be treated as a transfer to an investment_company within the meaning of sec_351 if the company were incorporated and consequently sec_721 does not apply to the transfer of the policies to the company ruling_request sec_264 states that n o deduction shall be allowed for that portion of taxpayer’s interest_expense which is allocable to unborrowed policy cash values sec_264 states that i n the case of a partnership or s_corporation sec_264 shall be applied at the partnership and corporate levels since the company is a partnership and it holds policies with unborrowed cash_value some portion or perhaps all of any company unrelated interest_expense should be allocable to unborrowed cash values a deduction for company unrelated interest_expense allocable to unborrowed cash_value would be disallowed under sec_264 however the company as a partnership does not itself claim deductions instead deductions are claimed at the level of the members therefore a member's share of company unrelated interest_expense to the extent allocable to unborrowed cash values of policies held by the company is not deductible by such member pursuant to sec_264 ruling_request sec_264 states that a ll members of a controlled_group within the meaning of sec_264 shall be treated a sec_1 taxpayer for purposes of sec_264 sec_264 in turn states that all persons treated as a single employer under subsection a or b of sec_52 or subsection m or o of sec_414 shall be treated as members of a controlled_group plr-145159-10 sec_52 states that in the case of partnerships that are under common_control all employees of trades or business whether or not incorporated which are under common_control shall be treated as employed by a single employer sec_1_52-1 of the regulations states that in the case of a parent- subsidiary arrangement a chain of organizations are under common_control if they are connected through ownership of a controlling_interest with a common parent organization sec_1_52-1 in turn states that in the case of a partnership a partner owns a controlling_interest in the partnership if the partner owns more than a percent profit or capital interest in the partnership the company has specifically represented that it satisfies the requirements of sec_52 of the code and sec_1_52-1 of the regulations because bank a will have a membership percentage exceed sec_50 percent and that bank b conversely will have a membership percentage that is less than percent based on this representation under sec_264 bank a and the company will be treated as taxpayer for purposes of sec_264 while bank b and the company will not be treated as taxpayer for such purpose ruling_request bank a represents that it incurs substantial interest_expense deductions every year that are unrelated to the purchase or carrying of the policies or the acquisition and holding of its membership interest in the company sec_264 states that n o deduction shall be allowed for that portion of taxpayer’s interest_expense which is allocable to unborrowed policy cash values sec_264 states that i n the case of a partnership or s_corporation sec_264 shall be applied at the partnership and corporate levels in connection with ruling_request we held that under the aggregation rule in sec_264 bank a and the company will be treated as taxpayer while bank b and the company will not be treated as taxpayer based on the company’s representations and the holding in connection with ruling_request a portion of bank a’s unrelated interest_expense may be disallowed under sec_264 because of the unborrowed_policy_cash_value of the policies in the company ruling_request sec_264 states that n o deduction shall be allowed for that portion of taxpayer’s interest_expense which is allocable to unborrowed policy cash values plr-145159-10 sec_264 states that i n the case of a partnership or s_corporation sec_264 shall be applied at the partnership and corporate levels in connection with ruling_request we held that under the aggregation rule in sec_264 bank a and the company will be treated as taxpayer while bank b and the company will not be treated as taxpayer therefore deductions for bank b’s unrelated interest_expense will not be disallowed under sec_264 on account of the company holding policies with unborrowed policy cash values ruling_request sec_101 provides that e xcept as otherwise provided in sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 prescribes that i n the case of an employer-owned_life_insurance_contract the amount excluded from gross_income of an applicable_policyholder by reason of sec_101 shall not exceed an amount equal to the sum of the premiums and other_amounts paid_by the policyholder for the contract however sec_101 lists several exceptions to the rule in sec_101 as long as the consent requirements in sec_101 are met sec_101 defines the term employer-owned_life_insurance_contract as a life_insurance_contract which i is owned by a person engaged in a trade_or_business and under which such person or a related_person described in sec_101 is directly or indirectly a beneficiary under the contract and ii covers the life of an insured who is an employee with respect to the trade_or_business of the applicable_policyholder on the date the contract is issued the term applicable_policyholder in turn is defined by sec_101 as with respect to any employer-owned_life_insurance_contract the person described in sec_101 which owns the contract sec_101 expands the definition of applicable_policyholder by including related_persons who are defined as any person which i bears a relationship to the person described in sec_101 which is specified in sec_267 or sec_707 or ii is engaged in trades_or_businesses with such person which are under common_control within the meaning of subsection a or b of sec_52 plr-145159-10 once the policies are transferred to the company and the company becomes the owner of the policies the company will be the applicable_policyholder with respect to those policies and any new policies the company may acquire thus given the representation that the company is engaged in a trade_or_business and the fact that the company is the beneficiary under the policies a policy held by the company that covers an insured who is an employee of the company as defined in sec_101 at the time the policy is issued will constitute an employer-owned life_insurance_policy the company has represented that it satisfies the requirements of sec_52 of the code and sec_1_52-1 of the regulations because bank a will have a membership percentage that exceed sec_50 percent based on these representations bank a and the company will be aggregated under sec_101 and treated as a single applicable_policyholder this means that any policy held by the company that covers an insured who is an employee of bank a as defined in sec_101 at the time the policy is issued will constitute an employer-owned life_insurance_policy conversely since bank b will not have a membership percentage in excess of percent bank b and the company will not be aggregated under sec_101 and treated as a single applicable_policyholder therefore any policy held by the company that covers an insured who is an employee of bank b as defined in sec_101 at the time the policy is issued will not constitute an employer-owned life_insurance_policy holding sec_1 the transfer of the policies to the company will not be treated as a transfer to an investment_company within the meaning of sec_351 if the company were incorporated a member's allocable share of company unrelated interest_expense to the extent allocated to unborrowed cash values of policies held by the company may not be deductible by such member pursuant to sec_264 under sec_264 bank a and the company will be treated as taxpayer while bank b and the company will not be treated as taxpayer deductions for a portion of bank a’s unrelated interest_expense may be disallowed under sec_264 deductions for bank b’s unrelated interest_expense will not be disallowed under sec_264 on account of the company holding policies with unborrowed policy cash values plr-145159-10 any policy held by the company of which the company is the beneficiary will constitute an employer-owned_life_insurance_contract if the policy covers the life of an insured who on the date the policy is issued is i an employee of the company or ii an employee of bank a but will not constitute an employer- owned life_insurance_contract if the policy covers the life of an insured who on the date the policy is issued is an employee of bank b except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch office of the associate chief_counsel financial institutions products cc
